STONE, Circuit Judge.
From a conviction on three counts of an indictment charging violation of the National Prohibition Law, this appeal is brought.
Appellant was indicted on three counts, the first two counts were for sales, upon separate days, of small amounts of whisky at the northwest comer of Second and Felix streets, St. Joseph, Mo., the third count was for maintaining" a liquor nuisance at that place. After presentation of evidence, the jury returned a verdict of guilty upon all counts, and the court entered a judgment and sentence of two years upon the first and second counts, to run consecutively, and a fine of $250 on the third count. The record brought here -contains none of the evidence.
The points argued here are identically those presented by the same counsel in Hugh McElvogue v. United States, 40 F.(2d) 889. For the reasons expressed in the opinion in that case, we think the judgment in this case should be, and it is, affirmed.